DISMISS and Opinion Filed November 14, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00864-CV

             THB CONSTRUCTION, LLC, Appellant
                           V.
CLARK RIDGE CANYON, LTD. AND HENRY BUILDING, INC., Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-09922

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Reichek, and Justice Goldstein
                           Opinion by Justice Reichek
      Before the Court is appellant’s November 1, 2022 motion requesting dismissal

of the appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).



                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE

220864F.P05
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

THB CONSTRUCTION, LLC,                     On Appeal from the 68th Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-19-09922.
No. 05-22-00864-CV       V.                Opinion delivered by Justice
                                           Reichek. Chief Justice Burns and
CLARK RIDGE CANYON, LTD.                   Justice Goldstein participating.
AND HENRY BUILDING, INC.,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees CLARK RIDGE CANYON, LTD. AND
HENRY BUILDING, INC. recover their costs of this appeal from appellant THB
CONSTRUCTION, LLC.


Judgment entered November 14, 2022




                                     –2–